Citation Nr: 1456858	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) based on the July 2011 Board decision, which granted entitlement to a 70 percent disability rating for posttraumatic stress disorder (PTSD).  At that time the Board inferred a claim for TDIU based on the evidence of record and pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the July 2011 decision, the Board remanded the claim for TDIU for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Following the July 2011 Board decision, the Veteran underwent a VA examination in November 2011 to determine the effects of his service-connected PTSD on his ability to maintain employment.  The examiner indicated that the Veteran was unable to maintain employment consistent with his education and occupational experience.  Additionally, the examiner detailed the difficulties the Veteran had working at a seasonal job that did not require him to interact with other people for four years.  The VA examiner found that the Veteran was unable to secure and maintain substantially gainful employment.  However, the examiner also noted occupational impairment with reduced reliability and productivity, indicating the Veteran was able to sustain gainful employment, though with some difficulties.  

The Board finds that the November 2011 VA examiner's opinion is contradictory and conflicting in light of the evidence of record.  The evidence of record indicates that the Veteran has been employed throughout the period on appeal.  However, it is unclear whether such employment qualifies as "substantially gainful employment" pursuant to 38 C.F.R. § 4.16, in light of the seasonal nature of the Veteran's employment and the fact that he is underemployed.  

For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  The Court has held that "substantially gainful employment" is met where the annual earned income exceeds the poverty threshold for one person, irrespective of the number of hours or days actually worked and without regard to any prior income history.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).  

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability.  38 C.F.R. § 4.17(a).  

In the present case, the Veteran has a history of seasonal employment.  He has reported being reassigned by his employer to shifts where he can work alone due to confrontations with coworkers.  

Additionally, since the November 2011 VA examination, the Veteran has been service connected for a traumatic brain injury (TBI), migraine headaches, and partial loss of smell and taste.  The Board finds that the effects of these service-connected disabilities on the Veteran's employability must be considered in determining whether he can maintain substantially gainful employment.  

As such, the Board finds that further evidentiary development is required.  The issue of whether the Veteran's seasonal employment qualifies as marginal employment is a factual question.  The Board has no information concerning the Veteran's annual income for the entire appeal period.  In this regard, the RO sent a letter to the Veteran requesting employment information in February 2012.  The Veteran did not respond.  However, the Board also requires further information concerning the Veteran's work arrangement with his employer and reconciling the November 2011 VA examiner's report with the evidence of record, in light of the Veteran's newly service-connected disabilities.  In light of this missing information and new developments, remand is required.  

As such, the Board finds that the Veteran should provide his annual income since the inception of the appeal period in June 2007.  Thereafter, the Veteran should be afforded a VA Social and Industrial Survey and examination for opinion, based upon review of the claims folder, as to whether the Veteran's service-connected disabilities, to include PTSD, TBI and migraine headaches, have rendered him unable to secure and maintain substantially gainful employment consistent with his occupational and educational background.  

While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities, on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising him of the types of evidence and information necessary to substantiate a TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  
The Veteran must be advised to provide his employment and income information from June 2007 to present. 

2.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

3.  Upon completion of the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, to include PTSD, TBI and migraine headaches, on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities since June 2007 on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The surveyor should also comment on whether the Veteran's seasonal employment constitutes substantial gainful employment, in light of his earnings, time worked annually and weekly, and any accommodations made for him by his employer.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




